Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160101(109)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160101
  v                                                                  COA: 339432
                                                                     Wayne CC: 17-001583-FC
  LEWIS THREATT,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the fourth motion of defendant-appellant to extend
  the time for filing an amended application for leave to appeal is GRANTED. The amended
  application will be accepted for filing if submitted on or before January 27, 2020. No
  further extensions will be granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2020

                                                                               Clerk